Exhibit 10.47

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) dated as of September     , 2007 (the
“Effective Date”), is entered into between Catcher Holdings, Inc., a Delaware
corporation (“Catcher”), and Vivato Networks Holdings, Inc., a Delaware
corporation (“Licensor”).

WHEREAS, Licensor and Catcher have entered into that certain Agreement and Plan
of Merger of even date herewith (the “Merger Agreement”).

WHEREAS, in connection with the Merger Agreement, Catcher desires to obtain an
exclusive license to the Licensed IP Rights (as defined below) and an exclusive
option to purchase the Licensed IP Rights all on the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree as follows:

 

1. LICENSE GRANT

1.1 Definitions. As used herein (a) “Licensed IP Rights” shall mean all patents
(including all pending applications in any jurisdiction, and rights to file
applications and assert patents), trademarks, common law trademarks, trade
names, trade secrets (including customer lists), service marks and copyrights
(including any work of authorship) that (i) claim, cover or are otherwise
related to the Technology, and (ii) Licensor owns at any time prior to or during
the term of this Agreement; and (b) “Technology” shall mean the assets
identified on Exhibit A attached hereto and incorporated herein.

1.2 License Grant. Licensor hereby grants to Catcher an exclusive, worldwide,
license (with the right to grant sublicenses through multiple tiers) under the
Licensed IP Rights for all purposes, including without limitation the right to
practice all inventions and research, develop and commercialize all products and
services that are claimed, covered or otherwise within the scope of the Licensed
IP Rights.

1.3 Maintenance and Enforcement of Patents. Catcher shall have the exclusive
right during the term of this Agreement, to prepare, file, prosecute, maintain
and enforce the Licensed IP Rights. Licensor shall cooperate with Catcher and
provide all assistance required by Catcher. Licensor shall immediately notify
Catcher of any actual or suspected infringement of the Licensed IP Rights of
which Licensor becomes aware.

1.4 Ongoing Representations. During the term of this Agreement, Licensor hereby
makes the representations and warranties regarding the Licensed IP Rights as set
forth in Section 2.9 of the Merger Agreement. Licensor shall immediately notify
Catcher in writing if there is a breach of any such representation or warranty.

 

2. FEES

2.1 License Fees. Except as provided in Section 2.2, Catcher shall grant to
Licensor as consideration for the License Grant one million eight thousand
1,008,000) shares of Catcher’s Common Stock (the “License Shares”) to be issued
on the eighteen month anniversary of the Effective Date.



--------------------------------------------------------------------------------

2.2 Option to Purchase. Catcher shall have the right to purchase the Licensed IP
Rights upon delivery of written notice and:

(a) payment and issuance of the License Shares plus two thousand (2,000) shares
of Catcher’s Common Stock (together with the License Shares, the “Shares”) to
Licensor no more than ten (10) days prior to the eighteen month anniversary of
the Effective Date; or

(b) payment and issuance of the License Shares no more than ten (10) days
following the issuance and sale of shares of Catcher’s capital stock to
investors for aggregate proceeds (including cancellation of indebtedness) to
Catcher of not less than $7,500,000 in a single transaction or series of related
transactions.

In connection with such purchase, Licensor shall execute and deliver to Catcher
the Assignment Agreement set forth on Exhibit B hereto and any other documents
reasonably requested by Catcher. Catcher may elect, in its sole discretion, to
purchase all of the outstanding equity interests of Contractor in lieu of
exercising its option to purchase the Licensed IP Rights as provided in this
Section 2.2. If Catcher so elects, Contractor shall use its best efforts to
effect such a sale of all of the equity interests of Contractor to Catcher,
including the negotiation of a definitive merger or stock purchase agreement as
determined by Catcher and obtaining all necessary approvals of its stockholder
and other third parties to such sale.

2.3 Representations. Licensor agrees that the Shares to be issued pursuant to
Section 2 hereof are being acquired for investment and that the Licensor will
not offer, sell or otherwise dispose of the Shares except under circumstances
which will not result in a violation of the Securities Act of 1933, as amended
(the “Securities Act”) or any applicable state securities laws. In addition, in
connection with the issuance of the Shares, Licensor specifically represents to
Catcher by acceptance or the Shares as follows:

(a) The Licensor is aware of Catcher’s business affairs and financial condition,
and has acquired information about Catcher sufficient to reach an informed and
knowledgeable decision to acquire the Shares. The Licensor is acquiring the
Shares for its own account for investment purposes only and not with a view to,
or for the resale in connection with, any “distribution” thereof in violation of
the Securities Act;

(b) The Licensor understands that the Shares have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Licensor’s
investment intent as expressed herein;



--------------------------------------------------------------------------------

(c) The Licensor further understands that the Shares must be held indefinitely
unless subsequently registered under the Securities Act and qualified under any
applicable state securities laws, or unless exemptions from registration and
qualification are otherwise available. The Licensor is aware of the provisions
of Rule 144, promulgated under the Securities Act; and

(d) The Licensor acknowledges having received and reviewed Catcher’s Annual
Report on Form 10-KSB for the fiscal year ended December 31, 2006 and Catcher’s
Quarterly Reports on Form 10-QSB for the fiscal quarters ended March 31, 2007
and June 30, 2007. Catcher shall provide Licensor with copies of its Quarterly
Reports on Form 10-QSB and Annual Reports on Form 10-KSB filed since the
Effective Date in connection with the issuance of the Shares.

2.4 Registration Rights.

(a) If (but without any obligation to do so) Catcher proposes to register any of
its stock or other securities under the Securities Act in connection with the
public offering of such securities (other than a registration relating solely to
the sale of securities to participants in Catcher’s stock plan, a registration
relating to a corporate reorganization or other transaction under Rule 145 of
the Act, a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Shares, or a registration in which the only Common
Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered), Catcher shall, at such time,
promptly give Licensor written notice of such registration. Upon the written
request of the Licensor given within twenty (20) days after mailing of such
notice by Catcher, Catcher shall, subject to the provisions of Sections 2.4(b),
use its commercially reasonable efforts to cause to be registered under the
Securities Act all of the Shares that Licensor has requested to be registered.

(b) In connection with any offering involving an underwriting of shares of
Catcher’s capital stock, Catcher shall not be required under Section 2.4 hereof
to include any of Licensor’s securities in such underwriting unless they accept
the terms of the underwriting as agreed upon between Catcher and the
underwriters selected by it (or by other persons entitled to select the
underwriters), and then only in such quantity as Catcher determines in its sole
discretion will not jeopardize the success of the offering by Catcher. If the
total amount of securities, including the Shares, requested by stockholders to
be included in such offering exceeds the amount of securities sold that Catcher
determines in its sole discretion is compatible with the success of the
offering, then Catcher shall be required to include in the offering only that
number of the Shares which the Company determines in its sole discretion will
not jeopardize the success of the offering.

(c) Notwithstanding any other provision of this Section 2.4, if Catcher
determines that it is desirable in order to comply with the requirements of the
Securities and Exchange Commission that the number of securities to be
registered in such registration be reduced, then Catcher shall so advise the
Licensor regarding the Shares that would otherwise be registered pursuant
hereto, and the number of the Shares that may be included in the registration
shall be reduced.



--------------------------------------------------------------------------------

(d) The registration rights set forth in this Agreement shall not be available
to the Shares held by Licensor that could be sold in any 90-day period pursuant
to Rule 144 under the Securities Act.

 

3. TERM; TERMINATION

This Agreement shall commence on the Effective Date and shall continue until
such time as (a) Catcher has exercised its right under Section 2 to purchase the
Licensed IP Rights and the parties have duly authorized, executed and delivered
the Assignment Agreement set forth on Exhibit B hereto, (b) Licensor terminates
this Agreement, solely as a result of Catcher’s failure to provide common stock
in accordance with Section 2, after Licensor has provided Catcher with written
notice thereof and a period of thirty (30) days to remedy such failure, or
(c) the eighteen (18) month anniversary of the Effective Date.

 

4. MISCELLANEOUS

4.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) upon receipt if delivered personally;
(ii) within one (1) business day after it is sent by commercial overnight
courier; or (iii) upon transmission when sent via facsimile (with confirmation
of receipt) or electronic mail to a facsimile number or electronic mail address
given below to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

(a) if to Catcher:

Catcher Holdings, Inc.

44084 Riverside Parkway

Leesburg, VA 20176

Fax: (925) 887-6747

Email: dmccarthy@catcherinc.com

with a copy to:

Morrison & Foerster, LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Attention: Jeremy D. Glaser

Fax: (858) 523-2822

Email: jglaser@mofo.com

(b) if to Licensor:

Vivato Networks Holdings, Inc.]

Attention: Gary Haycox

Fax: (503) 467-7210

Tel: (503) 703-3435

Email: gary.haycox@vivato.com



--------------------------------------------------------------------------------

with a copy to:

Ambrose Law Group LLC

Attention: Christopher R. Ambrose

Fax: (503) 467-7210

Tel: (503) 467-7209

Email: crambrose@ambroselaw.com

4.2 Interpretation. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The phrase “made available” in this Agreement shall mean that the
information referred to has been provided if requested by the party to whom such
information is to be made available. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. This Agreement has
been drafted by legal counsel representing Catcher, but all parties have
participated in the negotiation of its terms. Each party acknowledges that it
has had an opportunity to review and revise this Agreement, and have it reviewed
by legal counsel, and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

4.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original as against any party whose signature
appears on such counterpart and all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered or deemed delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed by facsimile signature.

4.4 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

4.5 Succession. This Agreement shall be binding upon and inure to the benefit of
the parties named herein and their respective successors and permitted assigns.
This Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

4.6 Amendment; Waiver. Any amendment or waiver of any of the terms or conditions
of this Agreement must be in writing and must be duly executed by or on behalf
of the party to be charged with such waiver. The failure of a party to exercise
any of its rights hereunder or to insist upon strict adherence to any term or
condition hereof on any one occasion



--------------------------------------------------------------------------------

shall not be construed as a waiver or deprive that party of the right thereafter
to insist upon strict adherence to the terms and conditions of this Agreement at
a later date. Further, no waiver of any of the terms and conditions of this
Agreement shall be deemed to or shall constitute a waiver of any other term of
condition hereof (whether or not similar).

4.7 Entire Agreement. This Agreement (including the exhibits hereto) and the
Merger Agreement and documents related thereto constitute the entire agreement
among the parties concerning the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof, other than the No-Shop Agreement
previously executed by and between Catcher and Licensor.

4.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of Virginia applicable to parties residing in
Virginia, without regard applicable principles of conflicts of law. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction of any court
located within Roanoke County, Virginia or Clackamas County, Oregon in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated hereby and it agrees that process may be served upon it in
any manner authorized by the laws of the State of Virginia or the State of
Oregon for such persons and waives and covenants not to assert or plead any
objection which it might otherwise have to such jurisdiction and such process.

4.9 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties; provided however, that Catcher shall not be required to obtain the
consent of Licensor for any assignment in connection with (a) any merger or
consolidation or other reorganization of Catcher with or into another entity or
(b) the sale of substantially all of the assets of Catcher, provided that in
each instance the resulting or surviving entity assumes the obligations of
Catcher hereunder. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

4.10 Third party Beneficiaries. Nothing contained in this Agreement is intended
to confer upon any person other than the parties hereto and their respective
successors and permitted assigns, any rights, remedies or obligations under, or
by reason of this Agreement.

4.11 Attorneys’ Fees. In the event any action is brought for enforcement or
interpretation of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred in said action.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Catcher and Licensor have caused this Agreement to be signed
by them or their duly authorized representatives.

 

Catcher Holdings, Inc.   By:  

 

  Its:  

 

  Title:  

 

  Vivato Networks Holdings, Inc   By:  

 

  Its:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

Exhibit A

Technology



--------------------------------------------------------------------------------

Exhibit B

Assignment Agreement

[To be completed]